 566DECISIONSOF NATIONALLABOR RELATIONS BOARDVogel's,Inc.andHenryE.Finley.Case26-CA-2763February 1, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNUnited States of his right to full reinstatementupon application in accordance with the Selec-tive Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn October 31, 1967, Trial Examiner ThomasA. Ricci issued his Decision in the above-entitledcase, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter both the Respondent and theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Vogel's, Inc., Little Rock,Arkansas, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified.1.Delete from paragraph 2(d) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided ...."2.Delete the words "a Trial Examiner of" fromthe second paragraph of the Trial Examiner'snotice.3.Delete the words "Trial Examiner" and sub-stitute therefor "National Labor Relations Board"in the fourth paragraph of the Trial Examiner'snotice.4.Add the following immediately below thesignature line at the bottom of the Appendix at-tached o the Trial Examiner's Decision:Note:We will notify Henry Finley ifpresently serving in the Armed Forces of theTHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceedingwas held before the dulydesignated Trial Examiner on August 15 and 16,1967, atLittleRock, Arkansas, on complaint of the GeneralCounsel against Vogel's, Inc., herein called the Respond-ent or the Company. The issues litigated are whether theRespondent violated Section 8(a)(3) of the Act by itsdischarge,of Henry E. Finley, the Charging Party, andSection 8(a)(1) by various statements and acts of itsmanagement representatives. Briefs were filed after theclose of the hearing by the Respondent and the GeneralCounsel.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYVogel's, Inc., a wholly owned subsidiary of the BordenCompany, is an Arkansas corporation with its principaloffice and place of business in Little Rock, Arkansas,where it is engaged in the wholesale distribution of foodproducts.During the past 12 months the Companyreceived goods and products valued in excess of $50,000directly from points outside the State of Arkansas, andduring the same period it shipped goods and materialsvalued in excess of $50,000 directly to out-of-State loca-tions. I find that the Respondent is engaged in commercewithin the meaning of the Act, and that it will effectuatethe policies of the Act to exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters, and Helpers Local Union No.878, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen, and Helpers of Amer-ica, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. A Picture of the CaseThis Company operates a warehouse from which afleet of trucks radiate short and long distances to deliverfood for resale and consumption to a great variety of com-mercial customers. There are between 30 and 40 em-ployees, including truckdrivers, warehousemen, and of-ficeclericals,stationedatorworking out of thewarehouse location. In January 1967 several employeesundertook to organize the group into the Union, and therecord shows clearly that one of the most active, if not theprincipal enthusiast in soliciting signatures to union cards,was Henry Finley, a long-haul driver. The Company soonlearned of the organizational campaign; a formal written169 NLRB No. 71 VOGEL'S, INC.567noticewent from the Teamsters to the Company onFebruary 14; it was followed by the filing of a petitionwith the Board for a representation election, a stipulationfor consent election, and an eventual balloting conductedby the Board on June 1. The Union lost the election.The Respondent's reaction to the union campaign wasa program to curb it. Sam Vogel, the president, called ameeting of supervisors as soon as he learned of the activi-ties.Tom Reeves, a supervisor and witness for theRespondent: "I was asked to campaign for our companyagainst the union." Arthur Scott, another supervisorcalled to testify by the Respondent, attended the firstmeeting and was told, as he recalled: "He [Vogel] told ushe would like to know who found out you know, who wasfor the union and who was against it." Within a weekthere was a second supervisorymeeting.Again SupervisorScott: "Mr. Vogel wanted to know who was for the unionand who was against it, so I went out and I asked to findout who was for it and who was against it, and I cameback and I said I had so many for and so many against."Twice during the month before the election - on May1and again on May 22 - Vogel delivered a speech to theassembled employees strongly urging them to voteagainst the Union. The supervisory hierarchy consists ofVogel, president, James Nabors, operations manager,Goldberg, vice president, and three direct supervisors -Reeves, Scott, and Jim Smith. All three of the latteropenly conceded at the hearing that they questioned em-ployees as to their union sympathies and activities. Smitheven admitted to looking in the cab compartment of Fin-ley's truck - this is the driver who filed the charge in thisproceeding - and finding a folder of union materials,which he quickly brought to the manager. It is against thispattern of conduct and clear antiunion attitude of theCompany that certain conflicts in testimony are too beevaluated.The complaintalleges anumber ofinstancesof illegalinterrogation by management agents, some accompaniedby promises of benefits to induce abandonment of theUnion, and statements intended to intimidate employeeswith warnings that their activities were being surveyed,all said to be violative of Section 8(a)(1) of the Act. Thereis a further allegation that the Company deliberately, andillegally,withheld a raise from all the employees onlybecause they were attempting to establish a union in theplant.Finley, the chiefunionadvocate, was dischargedon April 24, 1967, and it is charged this was retaliationand therefore a violation of Section 8(a)(3). A possibleissueiswhether, in view of the illegal acts committed, theRespondent should now be ordered retroactively to givethe employees the hourly raise said to have been im-properly promised in the spring of the year.The three supervisors - Reeves, Scott, and Smith- vir-tually admitted what' amounts to improper questioning ofemployees concerning their union activities. The remain-ing allegations, interrogations and threats by Nabors, un-lawful discharge of Finley, and discrimination in employ-mentby denial ofraises, areall denied by the Respond-ent.Affirmatively, management asserts that Finley wasdischarged solely because of continuingcomplaints con-cerning his work performance.B. Interference, Restraint, and CoercionLeroy Macon, who worked 3 years as a truckdriver andleft the Company in July 1967, testified that on or aboutFebruary 8, while he and Foreman Smith were riding thetruck together, Smith told him the men should form aunion because they were not being paid enough, and thathe, Macon, was noncommittal. A week later, still accord-ing to Macon, Smith asked him: "Macon, how are youcoming along with the union and why didn't you let meknow about the meeting," and when Macon again evaded,the foreman added: "Just keep me informed ... and don'ttell anybody about this, because . . . it might get me introuble."Smith's version of these talks varies little from that ofthe employee. He said Macon opened by asking for araise and that he, Smith, came back with "why he didn'tstart aunion,why he and the other boys didn't organizea union ... I told him to let me know if he run into any-body that wanted to get a union started." On the secondconversation again Smith said Macon started it: "He saysthat he talked to some union official, or something of thatnature ... I told him if he found out anything more to letme know." Smith also recalled there was mention of aunion meeting, and admitted having asked Macon ". .why didn't you let me know about the meeting?" It is afact on this record that the first union meeting was held atthe union hall on February 11, 1967.I credit Macon's testimony. Smith was under orders tolearn all he could about the union activities. On this entirerecord, the idea, obliquely suggested at the hearing, thatSupervisor Smith simply wanted to see the men earnmore and himself favored bringing a union into the Com-pany is pure fancy. The urgency in his pressing inquiries- he found fault with Macon for not having reported theunion meeting - more logically indicates a subordinateseeking to satisfy instructions from above. He also ad-mitted speaking of the Union to another truckdriver,Donaldson, late in March, and asking "how the unionbusiness, or something to that effect was coming along,"and "how he [Donaldson] felt about the Union." Smith'sprofessed liking for a union was his technique for in-gratiating himself with the drivers in order the better tounearth what Vogel wanted to know. This was probinginto the protected activities of the employees with an ul-teriormotive, and had nothing to do with any innocentinquiry aimedat ascertainingrepresentative status for thepurpose of deciding whether to recognize a union or not.I find that by Smith's conduct in interrogating Macon andDonaldson as to their sentiments and as to the union ac-tivities of other employees the Respondent violated Sec-tion 8(a)(l) of the Act.'Ronald Corrigan was a warehouse employee. He,testified that on May 8 Foreman Tom Reeves asked himwhat he thought about the Union, had he ever gone to aunion meeting, and had Finley, the truckdriver, spoken tohim about the Union. Corrigan feigned no knowledge atall.Reeves then spoke to him of the "benefits of the Com-pany," and advised the employee to come to him if he hadany question about the Union. Again a week later Reevesspoke to Corrigan, this time asking had he made up hismind, and again reminding him that, if he did not un-derstand about the Union—the supervisor would enlightenhim.And again Corrigan equivocated. Clyde Trotter,another warehouseman, gave similar testimony. Late inApril Reeves asked him had he "heard anything about theunion," and, when Trotter answered yes, wanted to knowwas he "for the union or against it." Trotter, too, lied andsaid he was not for the Union, and Reeves then told him'Struksnes Construction Co., Inc.,165 NLRB 1062. 568DECISIONSOF NATIONALLABOR RELATIONS BOARD"the union wasn't no good, because they was justsomething out for money."Like Smith, Supervisor Reeves admitted virtually theentire substance of his talks with these two men, "I askedhim [Corrigan] if he knew anything about the union."Reeves first said he recalled no mention of a union meet-ing, or any reference to Finley, and then added he did askhad the employee "gone to any union meeting." As to thesecond talk, Reeves testified he asked Corrigan "if he hadlearned anything since our last talk ..." and, when theanswer was no, proceeded to tell Corrigan "some of thefacts about the union ... Jimmy Hoffa was in prison .. .the union could assess fines and dues and what have youwithout his permission and things like that." Concerninghis conversation with Trotter: "I asked him if he hadheard anything about the union . . . I tried to tell himsome of the facts about it, just like I did with all the boys... about fines, dues, assessments ...... I credit thetestimony of Donald Corrigan and Trotter, and find thatby Supervisor Reeves' interrogation of these employeesthe Respondent violated Section 8(a)(1).On or about May 12 Foreman Arthur Scott (also calledPete) talked to employee Joe Corrigan. According to Cor-rigan the supervisor asked "what did I think about theUnion." When the employee refused to commit himself,Scott added: "Well, you know that you stand to lose somebenefits ... the insurance, or the bonus, the Christmasbonus."Monroe McKinney, another employee,testified Scott spoke in like vein to him in April. ". . . heasked me what was my opinion about the union ... did Iknow my brother was for the union ... was Willie for theUnion ... did you know that the union, they could takethe Christmas bonus away from us, and plus they coulddraw money out of your check without your knowing it,and you couldn't do nothing about it." McKinney an-swered he knew nothing of these things, and the foremanthen added "several employees had attended the meetingout at the Teamsters Hall ...." Scott spoke to the managain in May. ". . . he came over with a pad in his handand he asked me have I made up my mind about the union.how was Y going to vote and I told him ... I askedhim how come'and he said because he wanted to know.He demanded to know, how I was going to vote. He saidbecause' it wouldn't do me no good, because he alreadyknowed who was going to win." Like the others McKin-ney said he was going to vote no, and, as his testimonycontinued: "He [Scott] kept writing letters that came tomy house and ,every time I was on the job Pete Scottwould come up and get on the employees about this,inquiring how we was going to vote, and would tell us tovote against it."Scott pursued the pattern of illegal interrogation. Hesaid he asked Joe Corrigan "how he felt toward the union. I told him that it was possible that we could lose ourbenefits' with the Company if the Union came in." As tohis first talk with McKinney, he admitted asking "how hefelt toward the union," but denied having spoken of hisbrother, or Willie, or the Christmas bonus. He then con-tinued to testify that on the second occasion with McKin-ney "I asked .'.. were his feelings still the same towardthe union," and that McKinney did not "want to talkabout it any more." At this point, still according to the su-pervisor's testimony: "I told him-there was a possibilitywe could lose our benefits with the Company and I men-tioned the Christmas bonus as one for an example." Scottclosed his' testimony saying that as instructed by Vogel atthe supervisory meetings "... I went out and I asked tofind out who was for it and who was against it, and I cameback and I said I had so many for and so many against."Q.All right.Did you mention the names of thepeople who were for, and the people who wereagainst?A. I believe I did on some.I credit Joe Corrigan and McKinney completely, andI find that Supervisor Scott interrogated them concerningtheir union activities, threatened them with loss of em-ployment benefits if they should favor the Union, andgave them to understand that their union activities, aswell as those of other employees, were being surveyed bycompany representatives,allconstitutingunlawfulrestraint and coercion in violation of Section 8(a)(1), forwhich the Respondent is accountable.There is considerable testimony of similar conversa-tions about the Union between Manager Nabors and theemployees. Macon spoke of two of them. Nabors met himon the route one day, and as the two sat in the manager'spickup truck, Nabors, according to the employee, openedwith: "I would like to talk to you ... I understand thatyou are one of the guys that is pushing the union and Iwould just like to have a man-to-man talk about it... theCompany had a good plan to put into effect and wouldsimply not do so because of the union activities. As soonas the union activity was over they could put this planinto effect." Macon answered that he was determined tosee the union campaign through. Macon also testified toanother talk with the manager on or about April 1: "Mr.Nabors called me in his office and he say he wanted totalk to me. He said that he understood that Henry Finleyhad backed down on the union, and he asked me how Ifelt....He also mentioned a couple of fellows namesthat he had talked to and he said that they were not for theunion, either."Nabors' version of these two talks is that on each occa-sion it was the employee who started it by saying he hadbeen "pushing the union" and wanted the manager'sopinion of what he should do because he was now unde-cided on the matter. Nabors denied there was any talk ofraises and insisted the word "union" was uttered only bythe employee and never by himself. He would have itthat, although the first time he made clear he was notgoing to give advice, Macon started the second talk bysaying "he was still waiting for my answer as to what Ithought he ought to do. "There is no plausible basis for believing the employeewould go out of his way to advise the manager he hadbeen pushing the Union, much less that he would returnfor advice after once being told he was not going toreceive it. In contrast,Macon's version that it wasNabors who each time wanted to know what was goingon fits logically into the instructions given by Vogel to allthe supervisors to ferret out the unioneers, to say nothingof the unquestionable pattern of interrogation shown bythe testimony of the three other supervisors. Moreover,as will appear below, Nabors' credibility generally wasgreatly impaired by his cold contradiction of testimony bytwo other witnesses of the Respondent on very criticaldetails of the discharge allegations concerning Finley, theleadman in the organizational campaign.Nabors talked to Joe Corrigan one day as the two weredriving in a truck. According to Corrigan, Nabors said:"... as soon as the union deal was over that the old drivers- older employees would get a dime raise, and beforeChristmas bonus time we would get another dime." InApril McKinney asked Nabors for a raise, and, as the em- VOGEL'S, INC.ployee testified,the manager answeredhe could not do so"because of theseunionactivities.He picked up a letteraddressed from the president, Mr. Sam Vogel and quote,he said,it is stated we was entitled to a 20-cent raise, 10-cent raise now and 10-cent raise in the fall,but he saidthat we would not be ableto get this raise until this unionactivitieswas over with, so I told himthanks and cameout of the office." An hour or so later Nabors calledMcKinney and gavehim a 5-cent-per-hour raise becausehe "deserved" it. And finally, there is testimony byTrotter, whoalso asked for a raiseon about May 1. Themanager's answer was". . . that he didn't knowIwas duea raise ornot, he would check andsee, but wedid have a10-cent raise afterthe union mess wasover with... .[H]e said I also hada 10-cent raise inthe fall, too."Nabors then told Trotter to "be sure to vote no."At thehearingNabors did not refer to Trotter'stestimony.He denied any reference to a "letter" aboutplanned pay increases,or 10-cent raises.His testimonyis that all hetold both Corriganand McKinney was that,because of the Teamsters union activities,all wages werefrozen,but that "As soonas the situation is settled andeverythinggets back to normal,we will review out-situa-tionand whateveris in order will be brought up to date."He said he gave McKinneythe 5-cent raise because therecords showedthatitwas "due."The Respondent placed into evidence a memorandumbearing thedateFebruary 28, 1967,from PresidentVogel tohis two immediate subordinates.It reads as fol-lows:February 28, 1967To: Jim Nabors,C. C.: A. D.GoldbergFrom:Sam M. VogelDear Jim:-Iagree that we should raise the wages in thewarehouse and for the drivers as we discussed; notonly now, but also we should consider next Fall also.I think that a minimum of 10 cent an hour for eachman at this time,and again in- the Fall,howeverbecause of the Teamsters Union interference at thistime,we are unable to do so._Yours truly,Vogel's Inc.Sam M. VogelIn explanationof thismemorandumVogel testified thatin earlyJanuary, before heor anyone on his managementstaff had learned anything about the union campaign, thethree of them had discussed the possibility of raisingwages throughoutthe .plant;Nabors added the idearesulted fromthe Companyjust having"finished a goodyear." Vogel madeclear that before any final decisionhad been made,either as to the amount of raises or as towhether definitively to grant raises atall, the Union'sletterof February14 arrived, and that then,on advice ofcounsel,itwas decided todeferall consideration of thematter until the question of union or no union was finallyresolved.Asked to explain why, with thematter thus ta-bled forfuture appraisal,he had nevertheless determinedupona fixedamount and given such advice to Nabors andGoldberg, all Vogelsaid was that the memorandum was"a conclusion of an opinion that I had formulated after569talking to Mr.Goldberg and Mr. Nabors and discussingitwith counsel."I credit the testimony of Macon,Joe Corrigan,Trotter,andMcKinney against the partial contradictions ofNabors.Trotter'stestimony stands totally uncon-tradicted.The interrogation fits plainly into the company-wide program of unlawful probing into the union activitiesof all the employees. Corrigan's and Trotter's knowledgeof 10-cent raises immediately and 10-cent raises latercould only have come from the intramanagement note byVogel.If he spoke truthfully that it had already been de-cided not to give raises at all until-the union question wassettled,there could have been no legitimate reason forhim to fix any amount now or to advise his subordinatesabout any inchoate plan for the future.The only purposesuch a written communication could reasonably have wasthat it be used exactly as the employees said Nabors usedit, to dangle before them the promise of a future benefit inreturn for their abandonment of all thoughts of a union. Itwas a bribe offer,pure and simple. I find that by themanager's interrogation of Macon, by his statement toMacon that he knew the names of union adherents, andby his statements to Macon,Joe Corrigan,Trotter, andMcKinney that the Company would grant raises when theunion campaign was defeated the Respondent violatedSection 8(a)(1) ofthe Act.C. TheDischargeof Henry FinleyFinley was one of a small group of employees whoearlyin January conceived the notion of organizing theemployees into the TeamstersUnion.He signed a unioncard himself, and induced eight others to doso.While theexact date of his solicitation may not be clear on therecord,it is clear he was one of the mostactiveand thatthe Respondent was aware of his activities,as, indeed, inview of the widespread interrogationcarried on by all thesupervisors,Was inevitable.Nabors, who discharged him,admitted it had been reported to himFinleywas signingup the employees.The firstunion meeting took place onFebruary 11,and it was about that time that Finleysigned up the others.Finley testified about five conversations he had withNaborsinwhich the Union was discussed,all in thelatter's office.Thereis a conflict between his version andthat ofthe manager concerning these talks.In the light ofthe entire record, including the diverse admissions by sig-nificantwitnesses and the inherent probalities of thedeveloping situation before Finley's discharge,plus thedemeanor of the witnesses,resolution of the question ofcredibilityin this instanceisnot difficult.Two weeksafter the lasttalk, on April 24, NaborsdischargedFinley,assertedly on the groundthatthere were accumulatingtoo many complaints by customers on the waythe drivermade deliveries.FinleytestifiedthatonFebruary25Naborstelephoned him at home to meet him in theoffice, wherehe started by saying he had heard about the union meetingand wanted to know how many employees had attended.Finley replied it was none ofNabors'business, and thatthe Companywas "gunning"for him.Nabors replied thiswas not so, else he could release the man then and there.Finleythen asked to borrow$25 from the Company, andreceivedit.As they talked,and as Finley testified,Nabors showedthe employee a letterfrom Vogelstatingthat the Borden Company had offered a 20-cent raise to - 570DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees which it could not give.Nabors then said:"This is what the Borden people have to offer you... butthe activities that you fellows are carrying on, the Com-pany cannot give it to you...."Finley refused to believethis.As Finley left Nabors said:"The Company can goback to normal if you guys drop the union activities."On March-15, as Finley continued to testify,Naborsagain called him to the office and asked had the Companybeen unfair to him, was he dissatisfied with his work. Fin-ley answered he was dissatisfied only with Nabors. AgainNabors asked about the union activities:"Well, I see youfellows still have this ball bouncing. . . ." When Finleysaid he had a right to organize a union,Nabors showedhim a list of employees of another company,representedby a union,and compared the relative pay scales, andagain Nabors showed Finley the Vogel letter about the20-cent raise,saying:"You are making$1.50. If youwould stop this nonsense,the union activity...we willgive you this dime increase and a dime later on in theyear."Finley was in Nabors' office again on about March 23,after returning from the route and leaving his truck on thelot.He said he saw Supervisor Smith snoop inside the cabof thetruckand then heard Smith say to Nabors,in a loudwhisper,that Finley had "some union material" in histruck.Nabors asked what kind of material Finley had,and he said it was a "layman's guide of the NLRB." Asthey talked Nabors asked again about the union activities- "I guess you guys still have the ball bouncing" - andasked how many employees Finley "had signed up."Again on April 4 and 5 the two men talked in the office.Nabors called Finley in on the 4th,brought up the subjectof the 20-cent raise again, told of Hoffa's stealing moneywhile being paid a large salary,and suggested Finley quitif he was not satisfied with his job. The next day Finleycamein to discuss an insurance benefit matter becausehiswife had been ill. The conversation turned to theUnion,and, still according to Finley,Nabors saidsomething about 30 or 35 percent of the employees sig-ning a paper respecting the Union,"to get the union outof the way so he could give the 20-cent pay increase."Nabors also found occasion to say"someone at the lastunion meeting we held had told him how many attendedthe union meeting...."All of theforegoing is from Finley's direct testimony asa witness called by the General Counsel.In the course ofextendedcross-examinationtherewereconfusedreferences,not always clear as to date,to these variousmeetings,as welTas others which counsel for the Respond-ent suggested but which Finley denied.Pressed for ad-missions,he denied having told Nabors he had changedhismind about the'Union,or having complained to themanager about Supervisor Smith,or offering to bring theemployees to the office to prove they rejected the Union.In the course of this haphazard questioning another clearassertionby Finleycame to light.On about March 8 Fin-ley ' hadaccompanied a discharged employee namedLivingston to the NLRB office with the intention of filinga charge of illegal discrimination against the Respondent;after thie charge form had been filled in,Livingston hadrefused to sign it.Finley'testified,during the cross-ex-2The Respondent's brief consists primarily of an attack upon Finley'scredibility based almost entirely upon variances between the driver's oraltestimony at the hearing and his earlier investigation affidavits given to aBoard agent It is clear thatin the course of his employment Finley had un-counted occasions to speak with Nabors, and,if his recollection of par-amination,that in March-he was not clear whether thedate was March 13 or 25 - while he was in Nabors' of-fice,the manager asked him whether he had accompaniedLivingston to the Labor Board office.Finley denied re-peatedly it was he who brought the copy of the charge toNabors' office,and insisted it was there,in the hands ofthe manager,when he arrived.He also said that that par-ticularpaper,togetherwith certain blank union-authorization cards and other literature that had been inhis truck,disappeared at about the same time.Finley'scontention at the hearing was that while he conceded hehad no direct proof that Smith,the supervisor, hadremoved these things from the truck, this must have beenthe case because otherwise"how would he[Nabors]know that Livingston had been to the Labor Board"Among the things Nabors said,while testifying againstFinley's story at the hearing, is that the driver had volun-tarilycome to his office twice in March for the sole pur-pose of saying he had lost his enthusiasm for the Union,he had been sold short,and "he wanted out." Accordingto Nabors,Livingston entered the office during one con-versation and Finley volunteered he had accompanied theman to the Labor Board but Livingston had refused tosign.With this Finley produced the copy of the chargeand handed it to the manager.Nabors said he refused tolook at it,and that as Finley left the room"he rolled it upin his hand and tossed it on my desk...." The Respond-ent placed the document into evidence as an exhibit.I do not credit Nabors.2 He was contradicted squarelyby his own supervisor,Smith,who stated candidly helooked in Finley's truck,found the union material, andput it in the manager's hands. Nabors denied havingreceived these documents from Smith.He thereby gavethe lie directly to his own subordinate for whose credibili-ty the Respondent vouched by calling him to the stand.And again the story that such a prounion employee wouldgo to the manager not once but twice for the express pur-pose of telling him he was now against the Union, ringshollow and has no reasonable basis for credibility.Moreover,that Nabors, like all other supervisors, wouldinterrogate Finley about the continuing union activities,even to attempting to dissuade him in one way or another,iswhat was to be expected in the light of PresidentVogel's instructions in the beginning. Considering allother material aspects of the testimony, as well as thedemeanor of the witnesses, I do not credit Nabors' deni-als that he also asked Finley how many employees hadsigned the union cards,or spoke about Hoffa,or said heknew how many had attended the union meeting. As tothe testimony that he more than once used'Vogel's wageincreasememorandum to induce Finley to change at-titude, it also is consistent with Nabors'other conduct aswell as the activities of the lower supervisors.I find, asFinley testified,that Nabors interrogated him concerninghis union activities and those of other employees,that hemade clear to him the union activities of all were beingsurveyed by the Company,and that, as he had done withfour other employees,he attempted to bribe Finley withthe promise of an increase in pay to defeat the union cam-paign,all separate violations of Section 8(a)(1) of the Act.ticular things that were said between them was not always exact as to theprecise date of a conversation,these are inaccuracies to be expected. Ihave considered these minor matters but find them to be of lesser sig-nificance than the persuasive related admissions of management witnessesand the contradictions among the company witnesses. VOGEL'S, INC.On or about April 10 Nabors told Finley there hadbeen customer complaints, and if they continued hewould be discharged. On the 24th he released the driver,for the stated reason that there were further such com-plaints.Absent convincing evidence that in fact Finely'swork performance was the reason for this discharge, therecord as a whole compels a finding that the Respondentreleased him for the- purpose of defeating the union cam-paign and thereby violated Section 8(a)(3).D. TheAffirmative DefenseFinley started with theCompanyin 1964,and, after 3months' learning the stock and the business,became adriver on long-distance deliveries.His work was to truckfrozen food and other products to hotels,restaurants,stores, and other commercial consumers and retailers.Afterabout 6 months he was removed as a long-distanceman because he made too many mistakes in the mannerand timing of his deliveries,and was placed on a cityroute where he could be supervised more closely andacquire greater experience.Abouta year before hisdischargeinApril 1967he was again placed on what iscalled the Texarkana run, which meant driving over 100miles to distant towns and cities to make deliveries. Dur-ing the several months he was on city work, the Texar-kana run was operated by several different men, each ofwhom,for one reason or another,proved to be too incom-petent to be retained.As to the qualityof his work during this 12-monthperiod-in terms of what customer complaints there mayhave been-the testimony of the various company wit-nesses is not in harmony.Manager Nabors, who joined inthe decision to release Finley,testified,at one point: ". .when he wentback tothe Texarkana territory, they[complaints]began to come in...." In contrast,DillardGolden,one of the two salesmen whose territory Finleyserviced,said that after he returned to this route"he donegood."The burden of the total testimony seems to be, inthemanager'swords, that things went well until "thelatter part of March,"when"the bottom fell out."A fairsummary of the Respondent's total evidence respectingthe driver'sperformance is that precisely at the timewhen his union activities reached a peak his desirabilityas an employee dropped to its lowest level.Complaints by customers as to how and at what hourfood is delivered,are commonplace in this business. Fin-ley himself frankly recalled a number of them,some madeduring his first assignment to the Texarkana run, some in1966,and even a few during1967,before his dismissal.Generally the customers voice their gripes about thedrivers to the salesmen,who call upon them regularly.Both Golden and Opie Lindsey,the two salesmen on theterritoryin question,testified to other complaints thattheyhad received, during all, the periods that Finley madedeliveries to their customers.Typical ofthe services thatsome customers wanted but did not always get, were: (1)to havethe driver rearrange their frozen food supply so asto place new deliveries beneath the old stock in thefreezers;(2) no deliveries during rush hours - such aslunch or dinner hours in resturants and hotels;(3) quickdeliveries the day after an, order given the salesman, in-stead of several days later. Considering the greatdistances Finley was required to drive on a single day'srun, the number of separate stops scheduled on hisdeliverychart-sometimes as many as 60 in 1 day - and571the logical necessity for planning a circuitous system ofseparate drops,it isto be expected that an employer insuch a situation would deem complaints of this sort an in-evitable aspect of its business. There were also com-plaints of pies broken in delivery, of potatoes left outsidean establishment because delivery could not be effectedat the moment, of the driver disturbing employees of thecustomers by too much chit-chat, and even one of Finleyhaving suggested certain employees should join a unionif they wanted raises from the customer. In normal cir-cumstances the Company takes these things in stride.Asked what he does when a customer complains, Goldensaid: "Normally, I try to cover it up my self ...Imakeexcuses." And, of course, Finley, whatever his faults mayhave been, was put back on the long-distance deliveriesbecause others who had been tried in his place wereworse, and for a whole year before he undertook theunion activities the Respondent found him quite accepta-ble.The Respondent filled the record with multiple detailsof customer complaints about Finley's work, but there ispersuasive reason to believe that none of them were ofany real concernto management.All three witnesses -the salesmen and ManagerNabors,to whom complaintsare supposed to funnel - agreed positively that a companyrule requires that complaints be in writing, from the salesmen to Nabors. As Nabors testified: "Anything worthcomplaining about is worth writing about." But therewere no written complaints throughout Finley's employ-ment. The only one placed in evidence was written bysalesman Lindsey and is dated April 19, 1967, 3 days be-fore a Saturday, April 22, meeting of management atwhich the decision to discharge Finley was made. Goldensaid he too requested Finley's discharge in writing inApril; his alleged request was not produced at the hear-ing.And, when Nabors, on or about April 10, warnedFinley there must be no more complaints, he refused toreveal the names of the two customers of whom he spoke,although always in the past he did this; this time herefused to give the driver a chance to straighten thingsout, as had always been the practice. Nor was there anymeaningful proof in writing of complaints by customers.There are three written complaints in evidence, but eachwas solicited from the customer by Golden - under in-structions from President Vogel - after Finley had beenwarned on April 10. The refusal to tell, Finley who hadcomplained,coupled with such deliberate creation of apaper record, point very strongly to a hidden motivation.The Respondent'switnesses exaggerated grossly, andthe conflict within their own stories further weakens thecredibility of the entire affirmative defense of dischargefor cause. Lindsey started by saying he discussed com-plaints about Finley with Nabors "sometime after thefirst of the year"; "I asked around the first of the yearwhen the complaints - my complaints from customersbegan getting worse ... I asked him [Nabors or Vogel]ifwe could get a replacement driver...." Lindsey alsosaid". . .we [he and Golden]started some time inJanuary or February asking that he be removed." Lind-sey even testified that, when in January or February heaskedNabors to discharge the driver, the managerrefused to do so but told the salesmen Finley "was onprobation and they were giving him another chance andthis and that." But Nabors does not even claim to havewarned Finley before April, to say nothing of putting himon probation in January. Instead, Nabors' testimony as 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the situation in January, is simply the "salesman wouldcallme, little minor things . . . Nothing big. The normalthing." In the face of both salesmen's testimony that theykept after the supervisors to do something about Finleycontinuously from the first of the year, Nabors said thatstarting in the beginning of February "I didn't have anymore for a little while" until "the latter part of March." Itisnot possible to believe the testimony of any one ofthese witnesses.On the entire record, and especially including the vaguegeneralities and evasions, as well as the demeanor of thesalesmen and_Nabors,_ I rind.what probative evidencethere is is insufficient to prove that Finley was in factdischarged in consequence of complaints from hiscustomers. The proof of union animus being clear, par-ticularly as directed at Finley by the manager, I concludethat the Respondent discharged him on April 24,1967, inretaliation for his union activities and thereby violatedSection 8(a)(3) of the Act.E.Antiunion SpeechesPresident Vogel assembled the employees to give themhis views about the Union on May 1 and on May 22;each day he called them in in two groups. His testimonyis that all he uttered is what appears in writing in twodocuments placed in evidence. The admitted burden ofeach talk was to dissuade the employees from any prou-nion resolve. He started by making clear "I personallywant you to know that I don't want this union in ouroperation," and stressed it would be a mi stake for the em-ployees to become members. "We don't want anybodycoming to us later and saying, `we just didn't realize howyou felt about it or we wouldn't have made that mistake."'Both statements are devoted primarily to describing theUnion as dishonest, money-seeking, a source of trouble- for which the employees would be "sorry" - and lead bycriminals and professional troublemakers "roughing peo-ple up on the picket line." Again and again the speechbelabored the criminal conviction of Hoffa. The speechon May 22 ends with an invitation to questions about the"facts to give you our view right now."There is testimony by employees who heard Vogel thathe said more. Macon recalled Vogel saying on May 1 hehad long operated under a "company policy" and "it wasintended to stay that way and the union or nobody elsewas going to change it." Concerning the first speechTrotter also testified that Vogel said "the union was nogood, and he wasn't going to have a union there, and hewasn't going to sign any contracts, and if you go out on astrike that you would lose your job and that they couldhire somebody in your place...." As to the second meet-ing Joe Corrigan testified that Vogel said the Union was"no good," and that "it wouldn't be fair for not attendingunion meetings, and several men had gone to unionmeetings...." McKinney testified also as to the May 22meeting.According to him Vogel also said "... thatseven members had went out to the Teamsters Hall for aunion meeting . . . " and that "if any employee needed anyprotection the Company would furnish us some policeprotection."Vogel denied any mention of police protection, not bar-gaining, or of employees having attended meetings of theUnion, but I credit the employees. The comments theyattributed to him are consistent with the like impressionof surveillance conveyed by other supervisors, and withthe fundamentally hostile attitude expressed generally bythe company president. With so many acts of illegal coer-cion and intimidation carried on by virtually all the super-visors, statements by the president that he knew howmany employees went to union meetings and that hewould in the end refuse tosigna contract with the Unionfit squarely into the total picture of the Company's policy.Ifind that Vogel told the assembled employees he wassurveying their activities and that it would be futile forthem to persist in their support of the Teamsters Unionbecause in the end he would not sign any contract, and bysuch statements violated Section 8(a)(1) of the Act.On April 14, 1967, the Company posted a writtennotice advising all its drivers that:Effective upon receipt of this letter, any unaccountedfor shortage of $1.00 or more in a driver's collectionswill be cause for reprimand to driver.In the event there are more than three such specificviolations, driver will be subject to possible termina-tion of employment.It is, of course, a rule of the Company that drivers musttimely turn in all collections received in cash, but Vogeltestified "it is a constant" problem with some drivers whofor carelessness or otherwise at times have shortages intheir accounts. These small sums, although accounted forlater, cause confusion in the recordkeeping, more so inrecent times with the use of mechanical office equipment.The last time there was occasion to state the policy inwriting was in 1964. Whether the employees at that timewere also warned of possible discharge does not appear.In any event, Vogel explained the timing of this 1967warning of discipline and discharge on the ground that thesituationwith respect to shortages "was getting moreacute at this particular period." No company records ofany kind were produced to support this general opinion.With the admission that this sort of thing "gets worse"and then "improves" over the years, I think it a fair in-ference, in view of the manner of, and the numerous anddiversified forms of, other unlawful coercive conduct car-ried on by the Respondent during the period in question,that this notice too, publicized for the first time in years,was in fact motivated more by a desire to further in-timidate the employees than to advance a proper businessconcern. I find that publication of this notice at this timewas a violation of Section 8(a)(1) of the Act.On March 16, 1963, over the signature of Sam Vogel,itspresident, the Respondent advised each of the em-ployees in writing that on July 1, 1966, the Borden Com-pany had granted improvements in their hospital and in-surance benefits, and that effective April 1, 1967, therewould also be increased benefits granted by Borden in thepension plan. The Vogel Company is part and parcel ofthe overall Borden Company, which employs upwards of36,000 employees throughout the country. The change inconditions of employment which the notice'ibrought to theattention of the employees was decided by the manage-ment of the Borden Company during the year 1966, as ap-pearswithout question from its 1966 annual report,received in evidence. It is not nor could it be contendedthat the decision to make the April change in pensionbenefits bore any relationship to the union campaignamong the Vogel Company employees, nor that the tim-ing of the change was tied to that employee activity.Vogel testified he had been instructed by higher authori-ties of the Borden Company to advise these employees VOGEL'S, INC.573of the changes before issuance of the annual report.Thereisno reasonnot to believe this. Certainly theRespondent had a right to advise its employees of thechange after it took effect in April._ It did so instead onMarch 16. I conclude that the evidence does not supportthe complaint allegation that this notice to the employees,inMarch, of the changedpensionarrangement, con-stituted an unfair labor practice.-F.Alleged Violation of Section 8(a)(3)As detailed above, among the coercive techniques usedby the Company to inhibit the union campaign was the,promiseof two 10-centraisesonce the Union wasremoved from the picture. This can only be regarded asa bribe offer, branded again and again by the Board andthe courts as illegal interference with employee self-or-ganizational rights under the statute. The complaint al-leges that in this instance the failure to give the raise rightoff must also be viewed as withholding a material part ofwages to achieve an illegal purpose, or a direct dis-crimination in conditions of employment in violation ofSection 8(a)(3). A necessary predicate for this contentionis that but for the union activities the Respondent wouldhave granted a I0-cent raise some time in the spring andanother such raise at the end of the year. The evidencedoes not support this allegation of the complaint.In his brief the General Counsel correctly states a basicprinciple of Board law:An employer's legal duty in deciding whether togrant benefits while a representation case is pendingis to determine that question precisely as he would ifa union were not in the picture. If the employerwould have granted the benefits because of economiccircumstances unrelated to union organization, thegrant of those benefits will not violate the Act. Onthe other hand, if the employer's course isaltered byvirtue of theunion's presence, then the employer hasviolated the Act, and this is true whether he confersbenefits because of theunion orwithholds thembecause of the union.3Can it be said, on the particular facts of this case, that,had the employees not started to join the Union, theRespondent would have given exactly these raises, or in-deed any raise at all at that time? I think not. The soleevidence that could possibly relate to that question is theself-serving and highly unreliable testimony of Vogel,who said management had discussed tthe possibility ofgranting raises during January, but had not decided, be-fore the Union's claim letter of February 14 wasreceived, whether to do so or not. There is no indicationof what other circumstances could be deemed economicneed,or other factors affecting the Employer's business.Nor could a raise at that time have appeared as continua-tion of an established practice. There can be no question,on the record as it stands, that, if the Respondent, insteadof telling the employees it would give raises after theunion activities ceased, had announced for the first timea decision to change the wage structure and in fact thenand there put raises in effect, the Government wouldhave charged it with illegal interference by giving theraises. And the evidence, in its totality, would have amplysupported the allegation. In that hypothetical situation,Vogel's unsupported assertion of unrelated economicjustificationwould have been of no avail. In theMcCormickcase, where the Board found it unlawful forthe employer to have withheld the raise, it also said, poin-tedly, that if the raise had been granted it would havebeen "in response to economic circumstances," and notviolative of the Act. Compare the Hobs on's choice con-sidered by the BoardinDoubleday Bros.& Co., 163NLRB 1053.4This was not a raise the Respondent intended to grantregardless of the union activities; it was an idea conceivedand bandied about by the supervisors asa quid pro quotobe promised the employees in return for freedom from thestatutory obligation to deal with a collective-bargainingagent. It was an offer of a bribe and nothing more. As itcannot be found that "the employer's course [was] al-tered by virtue of the union's presence," there can be nofinding of a violation of Section 8(a)(3). I shall thereforerecommend dismissal of the complaint in that respect.Accordingly, the Respondent cannot be ordered now togrant these particular raises.The General Counsel does not argue, as perhaps hemight, that a proper remedy to undo the coercive effect ofthemere promise of raises would be to order theirretroactiveconcession nonetheless.Consideration ofsuch a possibility would, in turn, lead to the problem ofdistinguishing between one bribe offer and another. Ifpromises of a wage raise offered as a bribe must be madegood because it was improper to speak of them, might notlogic require a like remedy to undo the illegal effect of apromised 1-month vacation with pay, or promotion to asupervisory position, or a straight $ 100 bill under the ta-ble? Be that as it may, absent open disputation of a novelremedial order of this type, or a specific demand by theGeneral Counsel albeit after the close of the hearing,there is no occasion to consider its merits here, and onthisparticular record, I find no sufficient reason topropose it independently of the parties.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it be or-3McCormick Longmeadow Stone Co., Inc.,158 NLRB 1237, 1242.4Winn-Dixie Stores, Inc., Tampa Division,166 NLRB 227, on whichthe General Counsel also relies, is inapposite. There the employer an-nounced, and immediately placed in effect, a general wage increase for allemployees, with the sole exception of those at the moment seeking to berepresented by a union. Clearly the special treatmentent accorded the limitedgroup was occasioned by their union activities,was intended to restrainthem in that respect, and was a departure from what, for economicreasons, the employer would otherwise have doneAgawam Food Mart,Inc, 158 NLRB 1294, is also distinguishable on the same ground In thatcase the employer in order to maintain its competitive position vis-a-visother companies which dealt with the union, granted improved sick leavebenefits to all its own store employees(unrepresented)except the meatdepartent personnel,who alone were attempting to establish their union asbargaining agent through a Board proceeding.In each of these cases,therefore, the respondent-employers did violence to the basic principle setout inMcCormick Longmeadow. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDdered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Asithas been found that the Respondent dis-criminatorily dischargedHenry Finley,itmust be or-dered to reinstate him, without prejudice to his seniorityor other rights and privileges,and make him whole forany loss of pay he may have suffered by reason of the dis-criminatory discharge.Backpay shall be computed on aquarterly basis in the manner prescribed by the Board inF. W. Woolworth Company,90 NLRB 289, and shall in-clude interest at 6 percent per annum,as provided inIsisPlumbing & Heating Co.,138 NLRB716. Asthe natureand extent of the unfair labor practices committed in-dicate the Respondent may hereafter resort to other andlike unfair labor practices,itmust also be ordered tocease and desist from in any other manner infringing uponthe rights of its employees as guaranteed in the statute.Upon the basis of the above findings of fact,and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging Henry Finley to discourage mem-bership in or activities on behalf of the Union, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, by interrogating em-ployees concerning their union activities and the unionactivities of fellow workers, by telling employees thatmanagement has learned the identity of employees favor-ing the Union or attending union meetings, by threateningemployees with loss of employment benefits to inducethem to reject the Union, by promising raises as bribes foremployees to reject the Union, and by telling employeesitwould be futile to join the Union because the Companywould not sign a collective-bargaining agreement, theRespondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, I recommend that the Respondent, Vogel's, Inc.,LittleRock, Arkansas, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging or laying off its employees for havingengaged in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection.(b) Interrogating employees concerning their union ac-tivities and the union activities of fellow workers, tellingemployees that management has learned the identity ofemployees favoring theUnion or attending unionmeetings, threatening employees with loss of employmentbenefits to induce them to reject the Union, offeringraises as bribes for employees to reject the Union, tellingemployees it would be futile to join the Union because theCompany would not sign a collective-bargaining agree-ment, or in any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer Henry Finley immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of pay helay have suffered as a result of the discrimination againsthim, in the manner set forth in the section of this Decisionentitled "The Remedy."(b)Notify Henry Finley if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theNrmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,social 'securitypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its plant in Little Rock, Arkansas, copies ofthe attached notice marked "Appendix."s Copies of saidnotice, to be furnished by the Regional Director for Re-gion 26, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.6IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges discrimination in employ-ment in violation of Section 8(a)(3) of the Act.5 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."B In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 26, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:After a trial in which both sides had the opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated the Act VOGEL'S, INC.and has ordered us to post this notice and to keep ourword about what we say in this notice.WE WILL NOT fire you because you joined a unionor favor a union.Since the Trial Examiner found that we violated thelaw when we fired Henry Finley, we will offer him his oldjob back and give him backpay.WE WILL ALSO NOT interrogate you concerningyourunionactivities or the activities of your fellowworkers; WE WILL NOT tell you that we are spying onemployees who goto union meetings;WE WILL NOTthreaten to take away your employment benefits,such as the Christmas bonus, because you join aunion;WE WILL NOT offer to bribe you with raises toprevail upon you to abandon a union you may want;WE WILL NOT say that it is futile for you to join aunion because we will not sign a contract.You are all free to become or remain members ofChauffeurs, Teamsters, and Helpers Local Union No.575878, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen,and Helpers of Amer-ica, and we won't punish you in any way if you do.DatedByVOGEL'S, INC.(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedaysfrom thedateof posting and must not be altered,defaced,or coveredby anyother material.If employeeshaveany question concerning this noticeor compliancewithits provisions, theymay communicatedirectlywith the Board'sRegionalOffice, 746 FederalOffice Building,167 North MainStreet,Memphis, Ten-nessee 38103,Telephone534-3161.